Case 17-31432-sgj11 Doc 1552 Filed 05/15/19         Entered 05/15/19 14:00:57       Page 1 of 11



 William T. Reid, IV (TX Bar No. 00788817)       Bradford J. Sandler (admitted pro hac vice)
 Eric D. Madden (TX Bar No. 24013079)            Shirley S. Cho (admitted pro hac vice)
 REID COLLINS & TSAI LLP                         Steven W. Golden (TX Bar No. 5374152)
 1601 Elm St., 42nd Floor                        PACHULSKI STANG ZIEHL & JONES LLP
 Dallas, Texas 75201                             919 North Market Street, 17th Floor
 Telephone: (214) 420-8900                       P.O. Box 8705
 Facsimile: (214) 420-8909                       Wilmington, DE 19801
 wreid@rctlegal.com                              Telephone: (302) 652-4100
 emadden@rctlegal.com                            Facsimile: (302) 652-4400
                                                 bsandler@pszjlaw.com
                                                 scho@pszjlaw.com
 Counsel for the Adeptus Litigation Trust        sgolden@pszjlaw.com

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                             §
 In re:                                      §   Chapter 11
                                             §
 ADPT DFW Holdings LLC, et al.,              §   Case No. 17-31432
                                             §
                                 Debtors.    §   Jointly Administered under
                                             §   Case No. 17-31432
                                             §
                                                 Hearing Date: June 13, 2019 at 2:30 p.m.
                                             §
                                                 Opposition Deadline: June 5, 2019
                                             §

      FOURTH MOTION OF THE ADEPTUS LITIGATION TRUST FOR AN ORDER
         FURTHER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS

          A HEARING ON THIS MOTION WILL BE HELD ON JUNE 13, 2019 AT
          2:30 P.M. (PREVAILING CENTRAL TIME). ANY RESPONSE OR
          OPPOSITION TO THIS MOTION SHALL BE IN WRITING AND FILED
          WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT
          1100 COMMERCE STREET, ROOM 1254, DALLAS, TEXAS 75242-1496
          BEFORE THE CLOSE OF BUSINESS ON JUNE 5, 2019, WHICH IS AT
          LEAST 21 DAYS FROM THE DATE OF SERVICE HEREOF. A COPY OF
          THE RESPONSE OR OPPOSITION SHALL BE SERVED UPON BRADFORD
          J. SANDLER AND SHIRLEY S. CHO, COUNSEL FOR THE TRUST.

          IF NO WRITTEN RESPONSE OR OPPOSITION IS TIMELY FILED, THE
          RELIEF REQUESTED BY THE TRUST SHALL BE DEEMED TO BE
          UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
          THE RELIEF SOUGHT HEREIN.




 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19             Entered 05/15/19 14:00:57        Page 2 of 11



         The Adeptus Litigation Trust (the “Trust”) hereby moves this Court (the “Motion”) for

 entry of an order in the above-captioned chapter 11 cases of ADPT DFW Holdings, LLC, et al.

 (collectively, the “Debtors”), in substantially the form attached hereto as Exhibit A pursuant to

 section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9006 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) further extending the

 period within which the Trust may object to claims filed against the Debtors in the above-

 captioned cases for a period of six months from June 30, 2019, to and including December 31,

 2019. In support of the Motion, the Trust respectfully states as follows:

                                       Jurisdiction and Venue

         1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334 and Article 12.1 of Plan (as defined below). This matter is a core proceeding within the

 meaning of 28 U.S.C. § 157(b)(2).

         2.       Venue of this proceeding and this Motion is proper in this District pursuant to 28

 U.S.C. §§ 1408 and 1409.

         3.       The statutory and rule bases for the relief requested herein are section 105(a) and

 Bankruptcy Rule 9006(b)(1).

                                             Background

         4.       On April 19, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

 petition with this Court under chapter 11 of the Bankruptcy Code.

         5.       On September 13, 2017, the Debtors filed their Fourth Amended Joint Plan of

 Reorganization under Chapter 11 of the Bankruptcy Code (the “Plan”) [Docket No. 719]. On

 September 29, 2017, the Court confirmed the Plan pursuant to the Order Confirming Debtors’

 Fourth Amended Joint Plan of Reorganized Under Chapter 11 of the Bankruptcy Code (the



                                                   1
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19             Entered 05/15/19 14:00:57        Page 3 of 11



 “Confirmation Order”) [Docket No. 821]. The Plan became effective on October 2, 2017 (the

 “Effective Date”). See Docket No. 826. Following the Effective Date of the Plan, the Trust was

 vested with authority to resolve the Medical Malpractice Claims, General Unsecured Claims,

 Subordinated Claims, and Convenience Class Claims. Confirmation Order ¶ 30.

         6.       According to the Plan and Confirmation Order, “the deadline to object to Claims

 (including Claims which may be entitled to priority under section 507 of the Bankruptcy Code)

 is the later of (a) one hundred eighty (180) days after the Effective Date or (b) such later date as

 may be fixed by this Court upon any request by the Reorganized Debtors or the Litigation Trust

 Trustee, as applicable, which is filed prior to the expiration of any deadline set forth herein, and

 to the extent any such request is timely filed, the date shall automatically be extended until the

 Court resolves the request to extend the deadline.” Confirmation Order ¶ 30; see Plan,

 Article 8.1. Therefore, pursuant to the Plan, the original Claims Objection Deadline was March

 31, 2018 (the “Claims Objection Deadline”).

         7.       On February 22, 2018, the Trust filed its Motion of the Adeptus Litigation Trust

 Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For an

 Order Extending the Deadline to Object to Claims [Docket 1057] (the “First Extension

 Motion”). On March 26, 2018, the Court entered an order granting the First Extension Motion

 [Docket No. 1170], extending the deadline to object to claims from March 31, 2018 to July 30,

 2018.

         8.       On May 18, 2018, the Trust filed its Second Motion of the Adeptus Litigation

 Trust Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For

 an Order Extending the Deadline to Object to Claims [Docket 1306] (the “Second Extension

 Motion”). On June 15, 2018, the Court entered an order granting the Second Extension Motion



                                                   2
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19             Entered 05/15/19 14:00:57        Page 4 of 11



 [Docket No. 1339], extending the deadline to object to claims from July 30, 2018 to December

 31, 2018.

         9.       On October 25, 2018, the Trust filed its Third Motion of the Adeptus Litigation

 Trust Pursuant to Section 105(a) of the Bankruptcy Code and Fed. R. Bankr. P. 9006(b)(1) For

 an Order Extending the Deadline to Object to Claims [Docket 1411] (the “Third Extension

 Motion”). On November 29, 2018, the Court entered an order granting the Third Extension

 Motion [Docket No. 1426], extending the deadline to object to claims from December 31, 2018

 to June 30, 2019 (the “Current Claims Objection Deadline”).

         10.      On June 15, 2018, the Court entered the Order Granting Litigation Trust’s Motion

 to Establish Claim Objection Procedures [Dkt. No. 1338] (“Claims Procedures Order”). The

 entry of the Claims Procedures Order has greatly expedited the Trust’s ability to prosecute

 routine objections to claims. Since the Third Extension Motion, the Trust has filed two

 additional omnibus claim objections (collectively, the “Omnibus Objections”) and has received

 Orders on the remaining eight Omnibus Objections, expunging 572 claims.

         11.      In addition to formal claims objections, the Trust has negotiated eight additional

 claim withdrawals or stipulations resolving claims on a consensual basis without the need to

 have to file objections since the Third Extension Motion has been filed.

         12.      While the Trust has reconciled the vast majority of unsecured claims filed in these

 cases, the claims reconciliation process remains ongoing. Specifically, the Trust is in the process

 of reviewing disputed contingent, litigation, and lease rejection claims, among other categories,

 which, in some cases, are contingent or pending non-bankruptcy litigation. A further extension

 of time of the Current Claims Objection Deadline will permit the Trust the ability to reach out to

 disputed claimants in an effort to resolve claims prior to filing claim objections to the extent



                                                   3
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19              Entered 05/15/19 14:00:57        Page 5 of 11



 possible. Therefore, the Trust respectfully submits that a further extension is in the best interest

 of the Trust and its beneficiaries as it will aid the efficient resolution of the remaining disputed

 claims.

                                            Relief Requested

           13.    By this Motion and pursuant to section 105(a) of the Bankruptcy Code and

 Bankruptcy Rule 9006(b)(1), the Trust seeks an extension of the Current Claims Objection

 Deadline for an additional six months to and including December 31, 2019.

           14.    The Trust further requests that the order approving this Motion be without

 prejudice to the rights of the Trust to seek further extensions of the applicable claim objection

 deadline.

                                             Basis for Relief

           15.    Section 105(a) of the Bankruptcy Code provides that “the court may issue any

 order, process, or judgment that is necessary or appropriate to carry out the provisions of this

 title.” 11 U.S.C. § 105(a). Furthermore, nothing in the Bankruptcy Code may be construed to

 preclude the Court from “taking any action or making any determination necessary or

 appropriate to enforce or implement court orders or rules, or to prevent an abuse of process.” Id.

           16.    Bankruptcy Rule 9006(b)(1) provides:

                  [W]hen an act is required or allowed to be done at or within
                  a specified period . . . by order of court, the court for cause
                  shown may at any time in its discretion (1) with or without
                  motion or notice order the period enlarged if the request
                  therefore is made before expiration of the period originally
                  prescribed or as extended by a previous order. . . .

 Fed. R. Bankr. P. 9006(b)(1). The Trust is making the request in this Motion before the Current

 Claims Objection Deadline and, accordingly, per the Confirmation Order, the Claims Objection

 Deadline “shall automatically be extended until the Court resolves the request to extend the


                                                    4
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19             Entered 05/15/19 14:00:57         Page 6 of 11



 deadline. An automatic extension under this rule shall not require the issuance or entry of an

 order extending the time.” Confirmation Order ¶ 30; see also Bankruptcy Rule 9006(b)(1).

         17.      Although Bankruptcy Rule 9006 does not define “cause,” it has been noted that

 “courts should be liberal in granting extensions of time sought before the period to act has

 elapsed, as long as the moving party has not been guilty of negligence or bad faith and the

 privilege of extensions has not been abused . . . .” 10 Collier on Bankruptcy (Alan N. Resnick &

 Henry J. Sommer, eds., 15th ed. rev. 2009) at 9006-14.

         18.      In the context of determining whether “cause” exists regarding requests for

 extension of time, courts have considered such factors as the size and complexity of the issues

 involved, the debtors’ good faith progress in resolving issues, the amount of time elapsed in the

 case, and whether any prejudice will result to the creditors. See, e.g., In re Express One Int’l,

 Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996).

         19.      The Trust submits that cause exists to extend the Current Claims Objection

 Deadline. The Trust is continuing the claims reconciliation process, and while it has made

 substantial progress and has filed sixteen omnibus objections to date, the Trust requires

 additional time to conclude the review and reconciliation of claims, and to attempt to resolve any

 disputed claims consensually. The Trust will endeavor to resolve disputed claims consensually.

         20.      This is the fourth request for an extension of the Claims Objection Deadline, and

 the Trust submits that the requested extension will not prejudice the Debtors’ creditors or other

 parties in interest. To the contrary, granting the requested extension will assist the Trust in fairly

 and properly administering the Trust and resolving claims consensually to the extent possible.

 As such, the Trust respectfully submits that an extension of the Current Claims Objection

 Deadline for an additional six month period to and including December 31, 2019 is warranted.



                                                   5
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19                Entered 05/15/19 14:00:57        Page 7 of 11



         21.      Courts in this district have granted similar relief to that requested herein in other

 chapter 11 cases. See, e.g., In re Dependable Auto Shippers, Inc., Case No. 16-34855 (Bankr.

 N.D. Tex. Oct. 30, 2017) (granting liquidating trustee’s motion to extend claims objection

 deadline for approximately 180 days); In re Energy & Exploration Partners, Inc., Case No. 15-

 44931 (Bankr. N.D. Tex. Sept. 7, 2016) (granting reorganized debtors’ and creditor trust’s

 motion to extend claims objection deadline for approximately six months).

                                                  Notice

         22.      The Trust has provided notice of this Motion to (i) the Office of the United States

 Trustee; (ii) counsel to the Reorganized Debtors; and (ii) any persons who have filed a request to

 receive documents pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

 requested, the Trust respectfully submits that no further notice is necessary.

                                               Conclusion

                  WHEREFORE, for the reasons stated, the Trust requests the Court enter the

 proposed order granting the Motion, substantially in the form attached hereto as Exhibit A, and

 grant such other and further relief as is just and proper.

 Dated: May 15, 2019                             PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Steven W. Golden
                                                 Bradford J. Sandler (admitted pro hac vice)
                                                 Shirley S. Cho (admitted pro hac vice)
                                                 Steven W. Golden (TX Bar No. 24099681)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 919 North Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 652-4100
                                                 Facsimile: (302) 652-4400
                                                 bsandler@pszjlaw.com
                                                 scho@pszjlaw.com
                                                 sgolden@pszjlaw.com



                                                     6
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19   Entered 05/15/19 14:00:57          Page 8 of 11



                                      -and-

                                      REID COLLINS & TSAI LLP
                                      William T. Reid, IV (TX Bar No. 00788817)
                                      Eric D. Madden (TX Bar No. 24013079)
                                      1601 Elm St., 42nd Floor
                                      Dallas, Texas 75201
                                      Telephone: (214) 420-8900
                                      Facsimile: (214) 420-8909
                                      wreid@rctlegal.com
                                      emadden@rctlegal.com
                                      Counsel for the Adeptus Litigation Trust




                                         7
 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19   Entered 05/15/19 14:00:57   Page 9 of 11



                                     Exhibit A

                                  Proposed Order




 DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19                      Entered 05/15/19 14:00:57             Page 10 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                          §
  In re:                                                  §   Chapter 11
                                                          §
  ADPT DFW Holdings LLC, et al.,                          §   Case No. 17-31432
                                                          §
                                       Debtors.           §   Jointly Administered under
                                                          §   Case No. 17-31432

          ORDER GRANTING FOURTH MOTION OF THE ADEPTUS LITIGATION
       TRUST FOR AN ORDER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS
                           [Relates to Docket No. ____]

            Upon consideration of the Fourth Motion of the Adeptus Litigation Trust for an Order

  Extending the Deadline to Objection to Claims (the “Motion”)1 filed by the Adeptus Litigation

  Trust (the “Trust”) and the Court having jurisdiction to consider the Motion and the relief

  requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion being

  a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this Court pursuant


  1
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


  DOCS_LA:321564.2 13046/001
Case 17-31432-sgj11 Doc 1552 Filed 05/15/19              Entered 05/15/19 14:00:57        Page 11 of 11



  to 28 U.S.C. §§ 1408 and 1409; and it appearing that no other or further notice need be provided;

  and the Trust has shown good, sufficient and sound justification for the relief requested in the

  Motion and that the legal and factual bases set forth in the Motion establish just cause for the

  relief granted herein; any objections to the requested relief having been withdrawn or overruled

  on the merits; and after due deliberation and sufficient cause appearing therefor, the Court

  hereby finds that the Motion should be granted as provided herein,

                   IT IS HEREBY ORDERED THAT:

          1.       The Motion is granted.

          2.       The Current Claims Objection Deadline is extended to and including December

  31, 2019.

          3.       This Order shall be without prejudice to the Trust’s right to seek a further

  extension or extensions of the December 31, 2019 claims objection deadline.

          4.       This Court shall retain jurisdiction over any and all matters arising from the

  interpretation or implementation of this Order.

                                        ### END OF ORDER ###




                                                     2
  DOCS_LA:321564.2 13046/001
